Exhibit 10.2
EXECUTION COPY
SUBSIDIARY JOINDER AGREEMENT
     This SUBSIDIARY JOINDER AGREEMENT (this “Agreement”) dated as of March 28,
2011 is executed by the undersigned (“Debtor”) for the benefit of Bank of
America, N.A. in its capacity as administrative agent for the lenders party to
the hereafter identified Credit Agreement (in such capacity herein, the
“Administrative Agent”) and for the benefit of (a) such lenders in connection
with that certain Third Amended and Restated Revolving Credit Facility Agreement
dated as of October 12, 2007, among the Administrative Agent, Lennox
International Inc. (the “Borrower”), the lenders party thereto, JPMorgan Chase
Bank, N.A. and Wachovia Bank, National Association, as Co-Syndication Agents,
The Bank of Tokyo-Mitsubishi UFJ, Ltd, and Wells Fargo Bank, N.A., as
Co-Documentation Agents, and U.S. Bank National Association and The Bank of Nova
Scotia, as Co-Managing Agents and Banc of America Securities LLC and J. P.
Morgan Securities, Inc., as Joint Lead Arrangers and Joint Book Managers (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms not otherwise defined herein being used
herein as defined in the Credit Agreement) and (b) such lenders and Affiliates
thereof in connection with Swap Agreements.
     As a result of a change in assets, Debtor has become a Material Subsidiary
that is not an Excluded Foreign Subsidiary and is required to execute this
Agreement pursuant to Section 5.21 the Credit Agreement.
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor hereby agrees as follows:
     1. By executing and delivering this Agreement, Debtor hereby assumes all
the obligations of a “Guarantor” under that certain Third Amended and Restated
Subsidiary Guaranty, dated as of October 12, 2007, executed by the Guarantors
party thereto in favor of the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”) and agrees
that it is a “Guarantor” and is a party to and bound as a “Guarantor” under the
terms of the Guaranty with the same force and effect as if it had been an
original signatory thereto. Without limiting the generality of the immediately
preceding sentence, in accordance with the foregoing and for good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Debtor
irrevocably and unconditionally guarantees to the Creditors (as defined in the
Guaranty), the full and prompt payment and performance of the Guaranteed
Obligations (as defined in the Guaranty) upon the terms and conditions set forth
in the Guaranty. Debtor hereby represents and warrants that each of the
representations and warranties contained in Section 12 of the Guaranty is true
and correct on and as of the date hereof (after giving effect to this Agreement)
as if made on and as of such date.
     2. This Agreement shall be deemed to be part of, and a modification to, the
Guaranty and shall be governed by all the terms and provisions of the Credit
Agreement and the Guaranty, which terms are incorporated herein by reference,
are ratified and confirmed and shall be in full force and effect as valid and
binding agreements of Debtor enforceable against Debtor. Debtor hereby waives
notice of any Creditor’s acceptance of this Agreement.

 



--------------------------------------------------------------------------------



 



     3. This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Texas.
     4. This Agreement is and shall be a Loan Document in all respects and for
all purposes.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Debtor has executed this Agreement as of the day and
year first written above.

            HEATCRAFT INC.
      By:   /s/ Rick Pelini         Name:   Rick Pelini        Title:   Vice
President and Treasurer     

Signature Page to Subsidiary Joinder Agreement

 